Citation Nr: 1625460	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of low back injury to include lumbar strain and anterolisthesis (L3-L4).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1983 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of a Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran asserts that his current back disability is related to service.  The Veteran's service treatment records (STRs) reveal that in March 1985 he became trapped between a Jeep and Gama Goat when the ship he was stationed on unexpectedly rolled.  He was evaluated at that time and the following day, and   was returned to duty.  The Veteran contends that this incident caused his current back disability.  Post-service treatment records document complaints of back pain and diagnoses of lumbar strain and anterolisthesis (L3-L4).  The Veteran has not been afforded a VA spine examination to address this claim.  Accordingly, the Board finds that an examination should be scheduled upon remand. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611(1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his back disability.  After securing the necessary releases, any relevant records identified should be requested.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

2.  Associate all VA treatment records not currently     in the claims file with claims file.  If no records are available, the claims file should be annotated to reflect such and the Veteran and his representative should be notified of such.

3.  After completing the above to the extent possible, schedule the Veteran for a VA spine examination to determine the nature of his lumbar spine disability and to obtain an opinion as to whether such is related to service. The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should identify all diagnosed lumbar spine disabilities and should opine as to whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability is related to active service, to include the incident where the Veteran was trapped between the Jeep and Gama Goat in March 1985.  The examiner should explain the rationale for  the opinion provided.


4.  After completing the requested action, and any additional action deem warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




